ON MOTION FOR REHEARING.
Counsel for the plaintiff in error insist that the decision of this court in this ease is in conflict with its decision in Edmondson v. Hancock, supra. It will be noted that the present case was one by the plaintiff for separate and distinct injuries to her caused by the alleged negligence of one of the defendant’s nurses, and was not one seeking recovery for any aggravation of her original injuries caused by the negligent conduct of the defendant hospital, or any pain and suffering flowing directly or indirectly from the original injuries received by her in the automobile accident. The judge in his charge to the jury specifically limited the plaintiff to a recovery for injuries caused by the burns inflicted upon her, and expressly stated that the defendant would not be liable for any injuries resulting directly or indirectly from the automobile accident or for any aggravation of the original injuries caused by the defendant’s negligent treatment thereof. He charged them that the release executed by plaintiff was a satisfaction of all injuries caused by the automobile accident, and that she could only recover for the injuries caused her by the burns. We think that the present case is clearly distinguishable from the authorities relied on by the plaintiff in error. It could hardly be said that, if it were not for said release signed by the plaintiff, she could have maintained an action against the person injuring her in the automobile accident for the injuries sustained by her by reason of said burns. In the opinion in this case, where this court said "There was no question of a separate independent injury by the hospital, and an action to recover for such injury alone brought by the injured person,” this court was referring to the case just previously referred to in the opinion, to wit the Edmondson case, and was not referring to the case at bar. In fact in the case at bar it was solely a question of a separate independent injury by the defendant hospital, and an action to recover therefor alone brought by the injured person.
Plaintiff in error contends that this court overlooked the fact that a demurrer to the amendment to its answer, in which it set up that the plaintiff had signed a release which was in satisfaction of all injuries sustained by her, directly or indirectly caused. by said *237automobile accident, and that this was a satisfaction of such injuries and of the injury sued for in the present case, was overruled, and no exception taken thereto, that this constituted a complete defense and a verdict for the defendant was demanded. Counsel cite Kiser Co. v. McLean &c. Co., 2 Ga. App. 360 (58 S. E. 489), and Louisville Coffin Co. v. Rhudy, 111 Ga. 827 (35 S. E. 632), wherein it was held that “A judgment overruling a demurrer to an answer, unless excepted to and reversed, concludes the plaintiff as to the legal sufficiency of the answer; and if the same goes to the whole of the plaintiff’s demand and is duly supported by evidence, a complete defense is established.” However, in the present case, the only evidence of the defendant, in support of the claim in its amendment to the answer that the plaintiff had executed a release which was in satisfaction' of the injury now sued for, was the release itself; and it shows that it was not in satisfaction of such injury, but was only in satisfaction of all injuries received by the plaintiff, directly or indirectly, as a result of said automobile accident.

Rehearing denied.